an action, inter alia, in effect, to recover damages for breach of an express warranty, the plaintiff appeals from an order of the Supreme Court, Putnam County (O’Rourke, J), dated August 28, 2007, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the defendant’s motion for summary judgment dismissing the complaint is denied.
The Supreme Court erred in entertaining the summary judgment motion brought by the defendant long past the time required by CPLR 3212, in the absence good cause shown (see Brill v City of New York, 2 NY3d 648 [2004]; Dettmann v Page, 18 AD3d 422 [2005]). Accordingly, the defendant’s motion should have been denied. Skelos, J.P., Fisher, Dickerson and Belen, JJ., concur.